AMENDMENT NO. 4 AMENDMENT NO.4 (the “Amendment”) effective May 1, 2012 to the Participation Agreement (the “Agreement”) by and among TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY, (the “Company”), a New York life insurance company, on its own behalf and on behalf of each segregated asset account of the Company, PROFUNDS, a Delaware business trust, ACCESS ONE TRUST, a Delaware business trust (each of ProFunds or the Access One Trust referred to herein as the “Fund”), and PROFUND ADVISORS LLC (the “Adviser”), a Maryland limited liability company. WITNESSETH WHEREAS, the Company, the Fund and the Adviser have entered into a Participation Agreement dated as of June 6, 2006, as amended (the “Agreement”), and WHEREAS, the Company, the Fund and the Adviser wish to amend the Agreement, NOW, THEREFORE, in consideration of the mutual agreements herein contained, the Company, the Fund and the Adviser hereby acknowledge and agree as follows: Certain Definitions.Unless otherwise defined herein, capitalized terms used herein have the meanings specified in or pursuant to the Agreement. Amendments. Schedule A of the Agreement is hereby amended by replacing it in its entirety with Attachment A annexed hereto. Except as specifically amended hereby, all of the terms and conditions of the Agreement shall continue to be in full force and effect and shall be binding upon the parties in accordance with their respective terms. 4.Each of the parties hereby represents and warrants that the execution, delivery and performance of this Amendment are within the party’s corporate power and have been or will be duly authorized by all necessary corporate action, and this Amendment constitutes the legal, valid and binding obligation of the party in accordance with its terms. This Amendment may be executed in any number of counterparts and by the different parties hereto on separate counterparts, each of which when so executed and delivered shall be an original, but all of which shall together constitute one and the same instrument. This Amendment shall be construed in accordance with and be governed by the laws of the State of Maryland (without reference to choice of law doctrine). IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by their respective officers or authorized representatives as of the day and year first above written. TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANYPROFUNDS Name:Arthur D. WoodsName:Louis Mayberg Title:Vice PresidentTitle:President PROFUND ADVISORS LLCACCESS ONE TRUST Name:Michael SapirName:Louis Mayberg Title:Chief Executive OfficerTitle:President Effective May1, 2012 Schedule A Accounts(s) Contract(s) Designated Portfolio(s) TFLIC Series Life Account TFLIC Freedom Elite Builder II Access VP High Yield FundSM TFLIC Freedom Elite Builder ProFund VP Asia 30 TFLIC Freedom Wealth Protector ProFund VP Basic Materials TFLIC Financial Freedom Builder ProFund VP Bull ProFund VP Consumer Services ProFund VP Emerging Markets ProFund VP Europe 30 ProFund VP Falling U.S. Dollar ProFund VP Financials ProFund VP International ProFund VP Japan ProFund VP Mid-Cap ProFund VP Money Market ProFund VP NASDAQ-100 ProFund VP Oil & Gas ProFund VP Pharmaceuticals ProFund VP Precious Metals ProFund VP Short Emerging Markets ProFund VP Short International ProFund VP ShortNASDAQ-100 ProFund VP Short Small-Cap ProFund VP Small-Cap ProFund VP Small-Cap Value ProFund VP Telecommunications ProFund VP Ultra Small-Cap ProFund VP U.S. Government Plus ProFund VP Utilities ProFund VP UltraNASDAQ-100
